Citation Nr: 0508703	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  99-04 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Lynn C. Brownley


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1997 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran disagreed and this appeal ensued.  
He testified at a hearing before a member of the Board in 
January 2003.  

The Board remanded the case in December 2003.  At that time, 
the Board reopened a previously denied claim of service 
connection for a back disorder and remanded the reopened 
claim and the claim of service connection for hearing loss 
for further evidentiary development.  By an October 2004 
rating decision, the RO granted service connection for the 
back disorder.  The grant of service connection for the back 
disorder represents a complete grant of that benefit sought 
on appeal.  Thus, the Board does not have jurisdiction over 
that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (Board cannot possess jurisdiction over an 
issue where a rating decision constituted a full award of the 
benefit sought on appeal).  The issue for appellate review is 
as stated on the title page of this decision.  


FINDING OF FACT

It is at least as likely as not that the veteran's bilateral 
hearing loss is related to his service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.  At his hearing on appeal, in January 2003, he 
testified that during service he was stationed on a flight 
line for several months and exposed to the sound of 500 pound 
bombs exploding.  He was never given hear protection during 
service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2004).  

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) 
are all less than 40 decibels (dB); thresholds for at least 
three of these frequencies are 25 dB or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385 (2004). 

Review of the service medical records shows no complaint or 
manifestation of hearing loss.  Examination for entry into 
service includes an audiometric evaluation that showed pure 
tone thresholds to be well within normal limits.  
"Audiometric testing measures threshold hearing levels in dB 
over a range of frequencies in Hz; the threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss."  Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  On examination for separation 
from service, hearing of whispered and spoken voice was noted 
to be normal.   

A private audiometric evaluation in January 1996 revealed a 
history of noise exposure and testing results showing 
bilateral symmetrical severe sensorineural hearing loss.  

VA audiometric examination in May 2004, in which the examiner 
reviewed the service medical records and the claims file, 
revealed pure tone thresholds as follows:  

Hertz
500
1000
2000
3000
4000
Average
Left 
ear
15
10
25
60
70
41
Right 
ear
10
10
20
55
70
39

Speech recognition scores were 92 percent correct on the 
right and 96 percent correct on the left.  

The diagnosis was moderate-severe to severe high frequency 
sensorineural hearing loss, bilaterally.  The examiner opined 
it was clear from the record that the veteran's hearing was 
normal at the time of entry into service, but that the 
whisper and spoken voice testing performed at the time of 
separation from service was not sufficient to evaluated upper 
frequencies.  These were only tested approximately 20 years 
after service.  The veteran's exposure to flight line noise 
as well as the noise from guns, both of which were known 
causes of hearing loss.  The current level of loss; however, 
was most likely related to other outside factors such as 
hearing loss due to the aging process, or the noise from 
power tools and hunting.  The examiner continued that based 
upon the bilateral normal hearing at entry, lack of 
audiometric data at discharge from service, and the veteran's 
history of military noise exposure, it was at least as likely 
as not that the onset of hearing impairment began during 
military service.  The examiner based this opinion, at least 
partially, on medical scientific information, as there was 
limited evidence for review.  

The veteran has given credible testimony regarding his noise 
exposure.  The VA medical opinion provides medical evidence 
that it is at least as likely as not that the in-service 
noise exposure caused the onset of his current hearing loss.  
Therefore, service connection is warranted.  While the 
examiner also noted that the current extent of the hearing 
loss might be related to post-service noise exposure such as 
from power tools or hunting, as well as the aging process, 
this opinion does not relate to the actual cause of the 
hearing loss.  It is the determination of the Board that the 
evidence supports the claim of service connection for 
bilateral hearing loss.  

VA has a duty to notify the veteran of information and 
evidence necessary to substantiate the claim and a duty to 
assist him in obtaining such information and evidence.  See 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  Without deciding whether the notice 
and development requirements of VCAA have been satisfied in 
the present case, it is the Board's conclusion that the new 
law does not preclude the Board from adjudicating the claim.  
This is so because the Board is taking action favorable to 
the veteran by granting the claim of service connection for 
bilateral hearing loss and a decision at this point poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

Service connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


